 

Exhibit 10.2

 

SECOND AMENDMENT TO
INVESTOR RIGHTS AGREEMENT

This SECOND AMENDMENT, dated as of July 18, 2018 (this “Second Amendment”), to
the Investor Rights Agreement, dated as of September 11, 2017 (as it may be
amended from time to time, the “Investor Rights Agreement”), is entered into
between Oncobiologics, Inc., a Delaware corporation (the “Company”), and GMS
Tenshi Holdings Pte. Limited, a Singapore private limited company (the
“Investor” and, collectively with the Company, the “Parties”). Capitalized terms
used but not defined herein shall have the meanings ascribed to them in the
Investor Rights Agreement.

WHEREAS, the Company and the Investor entered into the Investor Rights
Agreement;

WHEREAS, Section 8.7 of the Investor Rights Agreement permits the Parties to
amend the Investor Rights Agreement by an instrument in writing signed on behalf
of the Company and the Investor;

WHEREAS, the Company and Investor entered into that certain Purchase Agreement,
dated as of May 11, 2018 (the “2018 Purchase Agreement”), pursuant to which,
subject to the terms and conditions contained therein, Investor purchased from
the Company, and the Company issued to Investor, the Common Shares and the
Warrants (each as defined therein);

WHEREAS, in connection therewith, the Company and the Investor entered into an
Amendment to Investor Rights Agreement, dated as of May 11, 2018 (the “First
Amendment") to amend the definition of Common Shares in the Investor Rights
Agreement;

WHEREAS, the Company and Investor are entering into that certain Exchange
Agreement, dated as of the date hereof (the “Exchange Agreement”), pursuant to
which, subject to the terms and conditions contained therein, Investor will
exchange the Exchanged Securities for the New Preferred of the Series A-1
Preferred (each as defined therein); and

WHEREAS, in connection therewith, the Company and the Investor desire to amend
the Investor Rights Agreement as provided herein.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements contained herein, and
intending to be legally bound hereby, the Company and the Investor hereby agree
as follows:

1.            Amendment of Definition of Common Shares in the Investor Rights
Agreement. Notwithstanding the amended definition found in the First Amendment
to the Investor Rights Agreement, the definition of “Common Shares” in Article
VIII of the Investor Rights Agreement is hereby amended and restated as follows:
“means the Preferred Shares, the Series A-1 Preferred (including the New
Preferred, as each term is defined in the Exchange Agreement), and shares of
Common Stock issuable upon conversion of the Preferred Shares, the Series A-1
Preferred (including the Conversion Shares, as such term is defined in the
Exchange Agreement) and exercise of the Warrants, together with any shares of
Common Stock (including, as each term is defined in the 2018 Purchase Agreement,
the Common Shares, Warrants and Warrant Shares) otherwise held by the
Shareholder, any Affiliate Shareholder and any Transferee Shareholder at any
time following the date of this Agreement”.

 

 

 

2.            Representations and Warranties. Each of the Company and the
Investor represents and warrants that (a) it has the corporate power and
authority to execute and deliver this Amendment and (b) this Amendment
constitutes the legal, valid and binding obligation of each of the above
parties, enforceable against each such party in accordance with its terms,
subject to the Enforceability Exceptions.

3.            No Other Modification. The Investor Rights Agreement shall not be
modified by this Amendment in any respect except as expressly set forth herein.

4.            Miscellaneous. Sections 8.5 (Interpretation; Headings), 8.6
(Severability), 8.7 (Entire Agreement; Amendments), 8.13 (Waiver), 8.8
(Assignment; No Third Party Beneficiaries), 8.10 (Governing Law; Consent to
Jurisdiction; Waiver of Jury Trial) and 8.11 (Counterparts) of the Investor
Rights Agreement are hereby incorporated into this Amendment mutatis mutandis as
if set forth in full herein.

[Remainder of page intentionally left blank]

 2 

 

  

IN WITNESS WHEREOF, the Company and the Investor have caused this Amendment to
be executed as of the date first written above by their respective officers
thereunto duly authorize.

  Oncobiologics, Inc.       By: /s/ Lawrence A. Kenyon     Name: Lawrence A.
Kenyon     Title: Chief Financial Officer and Interim Chief Executive Officer



  GMS Tenshi Holdings Pte. Limited         By: /s/ Faisal G. Sukhtian     Name:
Faisal G. Sukhtian     Title: Director



[Signature Page to Second Amendment to Investor Rights Agreement]

 



 



 